Filed 3/15/22 P. v. Zuniga CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C094486

                    Plaintiff and Respondent,                                     (Super. Ct. No. 20CF06063)

           v.

 RICHELLE ANGELICA ZUNIGA,

                    Defendant and Appellant.




         Appointed counsel for defendant Richelle Angelica Zuniga has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error
that would result in a disposition more favorable to defendant, we affirm the judgment.
                          FACTS AND HISTORY OF THE PROCEEDINGS
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.) The description of
the facts is based on the probation report to which the parties stipulated as the basis for
the plea.


                                                             1
       Officers responded to a report of two suspicious motorcycles. While en route, the
officers learned that Mark Hansen reported two motorcycles belonging to him—a KTM
520 EXE and a Honda CRS—had been stolen from his parents’ nearby property.
According to Hansen, his parents’ home had been destroyed in the Bear Fire but a
detached garage remained standing. Two days prior, his parents discovered that the
garage had been burglarized and the motorcycles were missing. When deputies arrived at
the location to which they were dispatched, they found Hansen’s KTM motorcycle lying
on its side. The Honda was not located at that time.
       Officers subsequently executed a search warrant on a motor home and shed
belonging to defendant and codefendant Jeremiah Vail. Hansen’s Honda motorcycle was
recovered during the search. Officers also found a Smith & Wesson .38-caliber revolver,
an RG IND .38-caliber revolver, and other items missing from community members after
the fire, including a trail camera, guitar, and burned silver coins.
       The prosecutor filed a felony complaint charging defendant with residential
burglary (Pen. Code, § 459—count 1);1 felon in possession of a firearm (§ 29800, subd.
(a)(1)—count 2); unlawful possession of ammunition (§ 30305, subd. (a)(1)—count 3);
two counts of receiving stolen property exceeding $950 in value (§ 496, subd. (a)—
counts 4 & 5); and receiving a stolen vehicle (§ 496d, subd. (a); count six), all felonies.
Defendant also was charged with possession of burglary tools (§ 466—count 7); petty
theft (§§ 484, subd. (a), 488, 490.2, subd. (a)—count 8); and receiving stolen property
(§ 496, subd. (a)—count 9), all misdemeanors.
       On January 28, 2021, defendant entered pleas of no contest to the charges of felon
in possession of a firearm (count 2); receiving stolen property (count 4); and receiving a
stolen vehicle (count 6). She also admitted that she suffered a prior felony. The balance




1      Undesignated statutory references are to the Penal Code.

                                              2
of the complaint was dismissed with a restitution waiver pursuant to People v. Harvey
(1979) 25 Cal.3d 754.
       On June 24, 2021, the trial court denied probation and ordered defendant to serve a
cumulative sentence of three years four months in state prison. The trial court imposed a
$300 restitution fine (§ 1202.4, subd. (b)); imposed and suspended an identical parole
revocation restitution fine (§ 1202.45); a $120 court operations assessment (§ 1465.8);
and a $90 court conviction assessment (Gov. Code, § 70373).
       Defendant filed a notice of appeal but failed to obtain a certificate of probable
cause. (§ 1237.5.)
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of her right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable errors favorable to defendant, and accordingly, we will affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.

                                                         KRAUSE                 , J.

We concur:


      BLEASE                 , Acting P. J.


      RENNER                 , J.



                                              3